 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
10   JAMIE RACHELLE JOHN,                             )   Case No.: 1:19-cv-01148- JLT
                                                      )
11                  Plaintiff,                        )   ORDER DISCHARGING THE ORDER TO SHOW
                                                      )   CAUSE DATED FEBRUARY 25, 2020 (Doc. 11)
12          v.                                        )
                                                      )   ORDER STRIKING THE OPENING BRIEF
13   ANDREW SAUL,                                     )   (Doc. 13)
     Commissioner of Social Security,                 )
14                                                    )
                    Defendant.                        )
15                                                    )

16          On February 25, 2020, the Court ordered Plaintiff to show cause why the action should not be

17   dismissed for failure to comply with the scheduling order requiring Plaintiff to serve a letter brief and

18   failure to prosecute. (Doc. 11) Plaintiff filed a response, indicating she “did not receive [the]

19   scheduling order.” (Doc. 12 at 1) The same day, Plaintiff filed an opening brief. (Doc. 13)

20          In actions seeking judicial review of the administrative decision to deny benefits, the parties

21   are instructed to exchange confidential letter briefs prior to submitting briefing before the Court. (See

22   Doc. 5 at 2, ¶¶ 3-5) Plaintiff’s confidential brief must include “the reasons why []she contends that a

23   remand is warranted,” including “the relevant issues and reasons for the remand.” (Id., ¶ 3) This

24   document shall not be filed with the Court, but should be served directly to the Commissioner, with a

25   proof of service that the letter brief filed with the Court. (Id.) Because the parties have not yet

26   exchanged the confidential briefs, the opening brief in this action is premature. Plaintiff is also

27   directed to the Court’s scheduling order regarding the substantive requirements of an opening brief.

28   The Court will provide one courtesy copy of this document with this order for Plaintiff. In the future,
 1   Plaintiff may obtain any documents in this action by accessing the Court’s online filing system.

 2   Accordingly, the Court ORDERS:

 3          1.      The Order to Show Cause dated February 25, 2020 is DISCHARGED;

 4          2.      The opening brief filed March 3, 2020 (Doc. 13) is STRICKEN;

 5          3.      The Clerk of Court is DIRECTED to provide Plaintiff a copy of the scheduling order

 6                  issued August 27, 2019 (Doc. 5);

 7          4.      Plaintiff SHALL serve a confidential letter brief upon the Commissioner within thirty

 8                  days and file a proof of service with the Court mailing the proof of service to the

 9                  following address:

10                          Office of the Clerk
                            Robert E. Coyle United States Courthouse
11                          2500 Tulare Street, Room 1501
                            Fresno, CA 93721
12
13          Plaintiff is reminded that failure to comply with the Court’s orders may result in the imposition

14   of sanctions, including dismissal of the action.

15
16   IT IS SO ORDERED.

17      Dated:     March 9, 2020                               /s/ Jennifer L. Thurston
18                                                      UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28
